COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gary Machetta v. Arlene Machetta

Appellate case number:    01-17-00415-CV

Trial court case number: 2007-50042

Trial court:              310th District Court of Harris County

        On October 11, 2017, appellant Gary Machetta filed a document titled “Notification to
Court Clerk Regarding Defect or Inaccuracy in Clerks Record Pursuant to TRAP 34.5-D.”
Within this “Notification,” appellant stated: “This letter is a request for the Appellate Court
Clerk to review the submitted Clerk’s Record and to request that the Trial Court Clerk correct the
Clerk’s Record where defective or inaccurate are found. Plaintiff further asks that he be informed
whether or not this request will trigger an administrative resetting of case schedules, including
due dates for briefs that cannot be completed without the completed Clerk’s Record.” The filing
then proceeded to identify a list of “required or requested items that appear to be missing or
damaged.”
       On November 9, 2017, appellant filed another document titled “Notice to Suspend Due
Date for Brief and to Rule on Notice to Correct Clerk’s Record.” Appellant characterized this
“Notice” as an “unopposed request to reset deadline for Appellant’s brief and to rule on
Appellant’s Notice of Deficient Clerk’s Record filed on October 11, 2017.”
        Although appellant is representing himself in this appeal, he must follow the rules of
procedure. To request relief from the court, appellant must file a motion. See generally TEX. R.
APP. P. 10 (motions in the appellate courts).
         To the extent appellant’s October 11 “Notification” and November 9 “Notice” requested
relief from this court other than the extension of time to file a brief, those motions are DENIED.
To the extent appellant wants to supplement the clerk’s record or suggest defects or inaccuracies
in the clerk’s record, he must direct those requests to the trial court clerk pursuant to TEX. R.
APP. P. 34.5(c)(1), (d).
       Appellant’s January 4, 2018 motion to extend time to file a brief is GRANTED. The new
deadline is February 5, 2018. The appellant’s brief was originally due on September 11, 2017.
To the extent that appellant may seek further extensions based on his objections to the clerk’s
record in its current form, any future motion to extend time must detail the steps the appellant
has taken to resolve these issues with the trial court clerk and the current status of any pending
requests. Otherwise, further motions to extend time will be disfavored.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: January 9, 2018